DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “calculating a calibration factor based on a deviation between the measurement with the measuring element and the frequency measurement; and calibrating the measuring element or the electric current in the basic-field magnet based on the calibration factor” in combination with the other limitations set forth in claim 1.
Regarding independent claim 12, the prior art does not teach and/or suggest “calculating a calibration factor based on a deviation between the measurement with the measuring element and the frequency measurement; and calibrating the measuring element or the electric current in the basic-field magnet based on the calibration factor” in combination with the other limitations set forth in claim 12.
Regarding independent claim 16, the prior art does not teach and/or suggest “a calculation unit configured to calculate a calibration factor based on a deviation between the measurement of the measuring element and the frequency measurement; and a calibration unit configured for calibrating the measuring 
Regarding independent claim 17, the prior art does not teach and/or suggest “a calculation unit configured to calculate a calibration factor based on a deviation between the measurement of the measuring element and the frequency measurement; and a calibration unit configured for calibrating the measuring element based on the calibration factor” in combination with the other limitations set forth in claim 17.
Regarding independent claim 18, the prior art does not teach and/or suggest “calculation of a calibration factor based on a deviation between the measurement with the measuring element and the frequency measurement; and calibration of the measuring element or the electric current in the basic-field magnet based on the calibration factor” in combination with the other limitations set forth in claim 18.
Regarding independent claim 19, the prior art does not teach and/or suggest “a calculation unit configured to calculate a calibration factor based on a deviation between the measurement of the measuring element and the frequency measurement; and a calibration unit configured for calibrating the measuring element based on the calibration factor” in combination with the other limitations set forth in claim 19.
Regarding independent claim 20, the prior art does not teach and/or suggest “calculating a calibration factor based on a deviation between the measurement with the measuring element and the frequency measurement; and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Biber; Stephan et al. (US 20200064425) discloses a calibration factor for a current sensor derived from a relationship between a shunt current measurement and a center frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
6/2/2021